DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3, 4, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (JP 2019/079866, citing to US Pat. App. Pub. 2019/0122827 as a translation thereof) in view of JP 2006/342299).
With respect to claim 1, Furukawa teaches a solid electrolytic capacitor comprising: an element laminate having a first end face and a second end face opposing each other in a length direction thereof (see FIG. 14, element 100), the element laminate including: a first layer having a valve-action metal substrate (see FIG. 14, element 11), a dielectric layer on a surface of the valve-action metal substrate (see FIG. 14, element 12), and a solid electrolyte layer on the dielectric layer (see FIG. 14, element 13), the valve-action metal substrate being exposed on the second end face (see FIG. 14, wherein element 11 is exposed to the left-side face); a second layer containing a metal foil (see FIG. 14, element 21), the metal foil being exposed on the first end face (see FIG. 14, wherein element 21 is exposed to the right-side face); an adhesive layer bonding the first layer and the second layer to each other (see FIG. 4, element 15), the adhesive layer containing a conductive adhesive layer and an insulating adhesive layer surrounding an outer perimeter of the conductive adhesive layer when viewing the element laminate from a lamination direction (see FIG. 4, element 15 and paragraph [0170], noting that element 15 is an insulating adhesive layer and paragraph [0173], noting that an electroconductive adhesive layer is included on element 16 under certain circumstances); a first sealing part exposed on the first end face (see FIG. 14, element 131); and a second sealing part exposed on the second end face (see FIG. 14, element 132); a first external electrode on the first end face of the element laminate and conductively connected to the metal foil (see FIG. 14, element 141); and a second external electrode on the second 
Furukawa fails to disclose the adhesive layer having a notched part that extends from the first end face or the second end face to the conductive adhesive layer.  
JP ‘299, on the other hand, teaches the adhesive layer having a notched part that extends from the first end face or the second end face to the conductive adhesive layer.  See FIG. 13, element 38.  While element 38 is a conductive adhesive layer, the notched part is formed in order to prevent gasses, which form during curing of the adhesive, from forming voids in the adhesive layer.  See paragraph [0063].  As such, on of ordinary skill in the art would be motivated to modify both the insulating adhesive layer and conductive adhesive layer to allow the gasses to escape.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Furukawa, as taught by JP ‘299, in order to prevent voids from forming in the adhesive layers.
With respect to claim 3, the combined teachings of Furukawa and JP ‘299 teach that the notched part is in a plurality of locations.  See JP ‘299, FIG. 13.
With respect to claim 4, the combined teachings of Furukawa and JP ‘299 teach that the notched part is at a position extending from the first end face to the conductive adhesive layer.  See JP ‘299 and Furukawa, FIG. 4B, noting that the notch would have to extend from the first end face to the conductive adhesive layer in order to provide a path for the gasses to exit the center of the laminate.
With respect to claim 10, the combined teachings of Furukawa and JP ‘299 discloses that the insulating adhesive layer includes an insulating resin.  See Furukawa, paragraph [0163].
With respect to claim 11, Furukawa discloses a method of manufacturing a solid electrolytic capacitor, the method comprising: preparing a first sheet having a valve-action metal substrate (see paragraphs [0009] and [0024]), a dielectric layer on a surface thereof (see paragraph [0024]), and a solid 
Furukawa fails to disclose that the insulating adhesive layer is formed so as to have a notched part straddling the first end part and/or the second end part of each first element regions in the first sheet, and/or the first end part and/or the second end part of each second element region in the second sheet.
JP ‘299, on the other hand, teaches the adhesive layer having a notched part that extends from the first end face or the second end face to the conductive adhesive layer.  See FIG. 13, element 38.  While element 38 is a conductive adhesive layer, the notched part is formed in order to prevent gasses, which form during curing of the adhesive, from forming voids in the adhesive layer.  See paragraph [0063].  As such, on of ordinary skill in the art would be motivated to modify both the insulating adhesive layer and conductive adhesive layer to allow the gasses to escape.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Furukawa, as taught by JP ‘299, in order to prevent voids from forming in the adhesive layers.
With respect to claim 13, the combined teachings of Furukawa and JP ‘299 teach that the notched part is in a plurality of locations.  See JP ‘299, FIG. 13.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (JP 2019/079866, citing to US Pat. App. Pub. 2019/0122827 as a translation thereof) in view of JP 2006/342299), and further, in view of Navratil et al. (US 9,916,935).
With respect to claim 8, the combined teachings of Furukawa and JP ‘299 fail to teach that the conductive adhesive layer includes a mixture of an insulating resin and conductive particles. 
Navratil, on the other hand, teaches that a conductive adhesive layer connecting a solid electrolyte layer and a conductive layer can be formed of a mixture of insulating resin and conductive particles.  See col. 10, lines 15-17.  
Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the combined teachings of Furukawa and JP ‘299, as taught by Navratil, in order to provide suitable conductive connections (see Navratil, col. 10, lines 24-26).
With respect to claim 9, the combined teachings of Furukawa, JP ‘299 and Navratil teach that the insulating adhesive layer includes an insulating resin.  See Furukawa, paragraph [0163].
Allowable Subject Matter
Claims 2, 5-7, 12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2, 5-7, 12, and 14-17, the prior art fails to teach, or fairly suggest, the details of the notched regions recited in each claim, when taken in conjunction with the limitations of their respective base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848